DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on October 1, 2021.  In particular, claim 1 which has newly recited the amount of the butadiene rubber.  This combination of limitations was not present at the time of the previous office action.  It is also noted that claims 5 and 6 are newly presented and require new grounds of rejection.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehera (US 2014/0130949) in view of Muller et al (US 2013/0048179).
Regarding claim 1, Maehera teaches a heavy duty ([0002]) pneumatic tire (Abstract) comprising a tread portion which has a land ratio from 75 to 85 % ([0077]).
However, Maehera is silent on the composition of the tread.

13 to 21 phr of a styrene-butadiene rubber ([0021])
22 to 27 phr of a butadiene rubber ([0021])
52 to 64 phr of polyisoprene ([0021]).  
The composition can also contain a carbon black such as N134 ([0043]) which has an average particle size of 18 nm and CTAB of 130 m2/g.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rubber of Muller as the material for the tire of Maehera.  One would have been motivated to do so in order to receive the expected benefit of having a rubber composition which maintains significant performance properties in heavy duty applications (Muller, [0054]).
Regarding claim 2, modified Maehera teaches that the composition can further comprise a second carbon black such as N220 ([0043]) which has an average particle size of 22 nm and CTAB of 115 m2/g.  
Regarding claim 3, modified Maehera teaches that the styrene-butadiene has a styrene content which ranges from 20 to 28 % (Muller, [0029]).  Given that the amount of the styrene-butadiene rubber can range from 13 to 21 phr, the total amount of styrene can be calculated to range from 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehera (US 2014/0130949) in view of Tsuchida et al (US 2016/0263942).
Regarding claim 1 and 5, Maehera teaches a heavy duty ([0002]) pneumatic tire (Abstract) comprising a tread portion which has a land ratio from 75 to 85 % ([0077]).
However, Maehera is silent on the composition of the tread.
	Tsuchida teaches a pneumatic tire with a tread (Abstract) which comprises:
30 to 80 phr of styrene butadiene rubber ([0041]).
20 to 85 phr of isoprene ([0037])
15 to 65 phr of butadiene ([0028])
 The composition can also contain a carbon black such as N134 ([0117])  which has an average particle size of 18 nm and CTAB of 130 m2/g.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the rubber of Tsuchida as the material for the tire of Maehera.  One would have been motivated to do so in order to receive the expected benefit of having a rubber composition improve abrasion resistance (Tsuchida, [0054]).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 6, the prior art fails to teach or suggest the recited abrasion resistance index.
Response to Arguments
Applicant’s arguments with respect the Sandstrom and Joseph references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764